Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/089,223 (hereinafter also referred to as ‘223 or the instant application), filed November 4, 2020, which is a reissue application of U.S. Patent No. 7,967,646 issued June 28, 2011 (filed as U.S. Application No 12/797,708 on June 10, 2010 (hereinafter also referred to as ‘646 or ‘708)) and is a continuation of U.S. Application No. 14/794,003 filed July 8, 2011 (now RE48,517 issued April 13, 2021 (hereinafter also referred to as ‘003 or ‘517)).  U.S. Application No. 14/794,003 is also an application for reissue of U.S. Patent No. 7,967,646 and a division of U.S. Application No. 11/880, 348 filed July 20, 2007 (now U.S. Patent No. 7,753,740 issued July 13, 2010 (hereinafter also referred to as ‘348 or ‘740).1  

3. With regard to litigation involving ‘646, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘646 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-3, 22-25, 31-34, 40 and 43-50 are pending.
Claims 1-3, 22-25, 31-34, 40 and 43-50 are examined.
Claims 1-3, 22-25, 31-34, 40 and 43-50 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is before March 16, 2013, see prior paragraph 2, “pre-AIA ” provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 4, “reissued” (both) should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 

            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed November 4, 2020 does not comply with 37 CFR 1.173 (b)(1), i.e. Making amendments in a reissue application, Specification other than the claim, (b)(2), i.e. Claims, (d), i.e. Changes shown by marking, and (c), i.e.  Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(11).
	Specifically, the cross reference paragraph includes strike-thrus.  New claims 43-50 have not been underlined in their entirety, i.e. including the numeral and parenthetical.  Furthermore, this application is a continuation reissue of and filed before the allowance and reissue of the ‘517 application.  Therefore, the insertions and deletions made relative to the language of the ’517 application now issued should be shown by double brackets and underlining.  Note examples of MPEP 1453, V.2
an explanation of the support in the disclosure of the patent for the changes made to the claims. See November 4, 2020 STATEMENT OF STATUS AND SUPPORT. Specifically, while providing a citation to the patent for amendments to original patent claim 1 and for added claims 43-50, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portions support each limitation of the combination recited by each added claim as well as the changes to the patent claims and the combinations now so claimed) has not been provided. Merely citing columns/lines and Figures in the specification is insufficient to explain the changes to the claims.
Any further response failing to provide status of all claims and an explanation of support in the disclosure of the patent for the changes to patent claims and/or for added claims, including those of November 4, 2020, will be held non-compliant and a Notice of Non- Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.

9.  The disclosure is objected to because of the following informalities: The amended cross reference does not set forth that the instant application is also a reissue application of 7,967,646.  See paragraph 2 above.
Appropriate correction is required.

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.3 See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.  Claim 1 is rejected under 35 U.S.C. § 103(a) as obvious over Lieb et al. (US 2002/018942, hereinafter also referred to as Lieb or ‘942) in view of Gaub et al. (US 2007/0297148, hereinafter also referred to as Gaub or ‘148), Herinckx (US 2003/0084211, hereinafter also referred to as Herinckx or ‘211) and El-Sayed (7,454,252 hereinafter also referred to as El-Sayed or 252).

Regarding claim 1, Lieb discloses (Figs. 1, 2) an electrical serial fieldbus subscriber unit 1 including a fieldbus module (2, 3) comprising a housing (Figs. 1-2, [0033], [0035]), a numeric 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



With regard manually manipulated buttons with the display, although Lieb does not disclose buttons on the housing wherein the buttons can be manipulated to scroll through properties of the module, with the display configured to display the properties of the module, at least Herinckx and Gaub describe fieldbus modules with an improved user interface including an electronic alpha-numeric display and buttons, wherein the buttons can be manipulated to scroll 
With regard to the module being constructed to automatically select a choice of two power sources fed into the module, Gaub, for example, discloses that the module may include a battery [0022], which a person of ordinary skill in the art would consider as allowing for the system to automatically select the battery power upon loss of primary system power.  El-Sayed further describes a redundant fieldbus system (col. 1, lines 5-10, Figs. 1-3 and 5,) which is constructed such that the various devices (modules) may be configured to automatically select a choice of two power sources fed into the module (see, e.g., the abstract; and col. 3, line 46 to col. 4, line 64. El-Sayed teaches that such redundant systems allow for increased reliability, availability and safety (col. 3, lines 40-45). As such, a person of ordinary skill in the art would have considered it to be obvious and predictable to configure the fieldbus system as suggested by Lieb, Herinckx and Gaub to further include redundant power sources, i.e. one or more additional back-up or emergency power supplies, that may be automatically selected so as to allow for safer and more reliable process control. 

11.  Claims 48-49 are rejected under 35 U.S.C. § 103(a) as obvious over Lieb et al. (US 2002/018942, hereinafter also referred to as Lieb or ‘942) in view of Gaub et al. (US 2007/0297148, hereinafter also referred to as Gaub or ‘148), Herinckx (US 2003/0084211, hereinafter also referred to as Herinckx or ‘211) and El-Sayed (7,454,252 hereinafter also referred to as El-Sayed or 252) alone or, in the alternative, such references further in view of Sichner et al. (US 6,916,194, hereinafter also referred to as Sichner or ‘194) and Fuerst (US 7,361,055, hereinafter also referred to as Fuerst or ‘055).
Regarding claim 48, in the fieldbus system as suggested by Lieb in view of Herinckx, Gaub and El-Sayed as applied to claim 1 above, at least Lieb indicates that the modules may be interconnected by means of complimentary elements including an interlocking extension of a first shape (T-rail 15) located on a first side, and two spaced interlocking extensions with a cavity there between (guide slot 16) that is complementary shaped so as to interlock with the interlocking extension of the first shape(Fig. 2, [0036]). 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Alternatively, to the extent that it could be argued that the guide slot (16) is defined by a “recess” as opposed to “two “extensions,” see, e.g., Sichner, for example, which discloses an I/O module wherein the interconnection cavity may be configured as a puzzle-piece type cavity defined by two projections (Fig. 3, Pla). Fuerst discloses an alternate arrangement (Fig 7) for connecting modular components utilizing a well-known “dovetail” configuration wherein the dovetail rail (42) is configured as a first extension on a first side, and wherein the complementary dovetail cavity is defined by two spaced projections (40) on the second opposite side (col. 3, lines 53-63). 
Therefore, absent some degree of criticality, a person of ordinary skill in the art would have found it to be obvious and predictable to modify the interconnection arrangement described by Lieb so as to utilize functionally equivalent interconnection arrangements as described by 
Regarding claim 49, in the fieldbus system as suggested by Lieb in view of Herinckx, Gaub and El-Sayed alone or such further in view of Sichner and Fuerst as applied to claim 48 above, the housing necessarily includes a front face (Figs. 1-2, 13), wherein the electronic numeric or alpha-numeric display extends or obviously extends across at least a portion thereof.  With regard to the interlocking extensions including front faces recessed with respect to the front face of the housing, the interconnecting elements of (e.g., Lieb: 15, 16) have top faces that are recessed relative to the top face of the main housing (see Fig. 4).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Sichner also shows (Fig. 3) that the top face of the projections may be recessed relative to the top face of the I/O module.


12.  Claims 43, 31-34, 3, 22-25 and 44 are rejected under 35 U.S.C. § 103(a) as obvious over Lieb et al. (US 2002/018942, hereinafter also referred to as Lieb or ‘942) in view of Gaub et al. (US 2007/0297148, hereinafter also referred to as Gaub or ‘148), and Herinckx (US 2003/0084211, hereinafter also referred to as Herinckx or ‘211).
With regard to claim 43, lines 1-8, see the discussion of identical language in claim 1.  With regard to lines 8-10 of claim 43, i.e. the module being a communication module, Lieb 
With regard to claim 31, see the discussion of substantially identical language of claim 43 above.  With regard to the communication module being “a main communication module in connection with an electrical fieldbus communication system”, Lieb teaches a main communication module (2) in connection with an electrical serial fieldbus communication system (1) which includes a numeric or alpha-numeric display (labeling field 43) and electronic LED display (44) mounted on a face (13) for displaying information relative thereto ([0035])  connectable to a plurality of external output devices (3). 
As to claim 32 (the display being an electronic alpha-numeric display being manually manipulable for scrolling through menus and different indicia relating to different parameters of said main communication module), see again Herinckx at [0012], [0016]-[0018] and [0030]- [0036] and Figs. 3-5 and Gaub at [0022] and Fig. 3 and the discussion of claim 43 above with regard to button manipulation (i.e. A person of ordinary skill in the art would have considered it to be obvious and predictable to modify the field bus system suggested by Lieb to include an improved user interface as suggested by Herinckx and Gaub so as to allow for more information to be provided to the users of the system and to allow for more convenient maintenance, control, and oversight of the controlled processes.)
Regarding claim 33, in the fieldbus system as suggested by Lieb in view of Herinckx and Gaub as applied to claim 32 above, at least Herinckx suggests that the electronic alpha-numeric display has operable buttons for scrolling through menus and different indicia relating to different parameters of the main communication module ([0030]-[0036]).

With regard to claims 3, 22-25, and 44, see the discussion of similar language of claims 43 and 31-34 above.  With regard to the module being a being an I/O unit/module, Lieb discloses that the module is an I/O unit/module having at least two externally available connectors for connection to a plurality of input sensors and/or actuators (Fig. 1 and [0033]). 

13.  Claims 45-46 and 50 are rejected under 35 U.S.C. § 103(a) as obvious over Lieb et al. (US 2002/018942, hereinafter also referred to as Lieb or ‘942) in view of Gaub et al. (US 2007/0297148, hereinafter also referred to as Gaub or ‘148), and Herinckx (US 2003/0084211, hereinafter also referred to as Herinckx or ‘211) alone or, in the alternative, such references further in view of Sichner et al. (US 6,916,194, hereinafter also referred to as Sichner or ‘194) and Fuerst (US 7,361,055, hereinafter also referred to as Fuerst or ‘055).
See the discussion of similar language of claims 48-49 in paragraph 11 above.  

14.  Claim 47 is rejected under 35 U.S.C. § 103(a) as obvious over Lieb et al. (US 2002/018942, hereinafter also referred to as Lieb or ‘942) in view of Gaub et al. (US 2007/0297148, hereinafter also referred to as Gaub or ‘148), Herinckx (US 2003/0084211, hereinafter also referred to as Herinckx or ‘211) and El-Sayed (7,454,252 hereinafter also referred to as El-Sayed or 252) alone or,
in the alternative, such references further in view of Sichner et al. (US 6,916,194, hereinafter also referred to as Sichner or ‘194) and Fuerst (US 7,361,055, hereinafter also referred to as Fuerst or ‘055) and/or Stoll  et al (US 5,519,636, hereinafter also referred to Stoll or ‘636 ).
With regard to lines 1-8 and 10-19, see the discussion of similar language in claims 1, 48-49, 43, 3 and 22-24 above.  
This claim further recites “wherein the module is an I/O module for a valve manifold.”4  See again [0033] wherein Lied teaches modules for controlling and monitoring of sensors and actuators.
Alternatively, to the extent it could be argued this recitation requires a connection to a valve manifold, see also Stoll at, e.g.,  Fig. 1, col. 1, lines 16-23, col. 4, line 66-col. 5, line 44, col. 5, lines 58-60, and col 6, lines 4-5 which disclose that modules/I/O units of electrical serial fieldbus system have been long known to connect to/control external devices/actuator devices such as valve manifold.  Therefore, it would be obvious and predictable to connect the I/O module of Lieb to an external valve manifold as taught by Stoll as such constitutes a fieldbus  communication system controllable/monitorable actuator/external device.

15. Claims 2 and 40 are rejected under 35 U.S.C. § 103(a) as obvious over Stoll  et al (US 5,519,636, hereinafter also referred to Stoll or ‘636 ) in view of Lieb et al. (US 2002/018942, hereinafter also referred to as Lieb or ‘942) Gaub et al. (US 2007/0297148, hereinafter also referred to as Gaub or ‘148), Herinckx (US 2003/0084211, hereinafter also referred to as Herinckx or ‘211).
 
Stoll discloses  an  electrical serial fieldbus communication system comprising a module (10) communicating with and interposed5 between a bank of I/O units 14-16 and a bank of valve units 19-26  (Fig. 1, col. 4, line 66-col. 5, line 44 and col. 5, lines 58-60).  The I/O units are connected to a plurality of external  devices. Id. Stoll does not disclose an electronic numeric or alpha-numeric display  thereon for displaying information relative thereto,  
However, as discussed above, Lieb discloses a numeric or alpha-numeric display (labeling field 43) and electronic LED display (44) on a fieldbus  module and viewable from an exterior of the housing for displaying information relative to the module ([0035]),  and Herinckx and Gaub describe fieldbus modules with an improved user interface including an electronic alpha-numeric display which is electronic and buttons, wherein the buttons can be manipulated to scroll through properties of the module, and the display is configured to display the properties of the module (see again, for example, Herinckx at [0016-0018 and 0032] and Gaub at [0022]). A person of ordinary skill in the art would have considered it to be an obvious and predictable to modify the fieldbus system to include an improved user interface so as to allow for more information to be provided to the users of the system and to allow for convenient maintenance, control, and oversight of the controlled processes.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. RE48517 and 7,967,646 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the ‘740 patent was extended or adjusted by 14 days.  
        2 E) Making amendments in an application for reissue of a previously reissued patent: 
        When a copy of a first reissue patent is presented as the specification of a second reissue application (filed as a reissue of a reissue), additions made by the first reissue will already be printed in italics, and should remain in such format. Thus, applicants need only present additions to the specification/claims in the second reissue application as double underlined text. Subject matter to be deleted from the first reissue patent should be presented in the second reissue application within sets of double brackets. Examples of the form for a twice-reissued patent (a reissue of a reissue) are found in Re. 23,558 and Re. 28,488. Double underlining and double bracketing are used in the second reissue application, while bold-faced type and double bracketing appear in the printed patent (the second reissue patent) to indicate further insertions and deletions, respectively, in the second reissue patent.
        3 In 2:13-cv-11049, filed by Numatics alleging infringement of 7,967,646, which was dismissed prior to final decision due to settlement before , it was set forth: 
        
        The stipulated construction of “I/O” was “Input and/or Output”.
        
        The stipulated construction of “Face of I/O unit” was “Face’ has its plain and ordinary meaning and ‘I/O
        Unit’ is defined according to the respective positions of the parties.
        The stipulated construction of “Constructed to be connected [and] constructed to be connectable” was “Plain and ordinary meaning”.
        
        The following terms in the ‘646 patent were disputed and construed by the Court as follows:
        A. “Module” is construed to mean “a standardized and self-contained component that is
        separable and connectable with other components”;
        
        B. “Communication module” is construed to mean “a module that is suited to communicate
        in a serial fieldbus communication system and able to control valves or valve manifolds”;
        
        C. “Main communication module” is construed to mean “a communication module, as
        defined above, that is principal or primary”; and
        
        D. “I/O modular unit” or “I/O unit” are construed to mean “a unit or modular unit having
        inputs and/or outputs.”
        4 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
        5 See PTAB Decision, Appeal 2021-001071 issued 1/13/21, Application 14/794,003, page 3, third and fourth paragraphs.